                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
TZEW HOLDCO LLC, et al.,1                                          )   Case No. 20-10910 (CSS)
                                                                   )
                                     Debtors.                      )   (Jointly Administered)
                                                                   )   Related Docket No. 85

    SUPPLEMENTAL DECLARATION OF T. SCOTT AVILA IN SUPPORT OF MOTION
           OF DEBTORS PURSUANT TO 11 U.S.C. §§ 105(A) AND 363(B) TO
     EMPLOY AND RETAIN PALADIN MANAGEMENT GROUP, LLC TO PROVIDE A
    CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL AS OF THE
        PETITION DATE, AND LIMITED WAIVER OF DEL. BANKR. L.R. 2016-2

                   T. Scott Avila, being duly sworn according to law upon his oath, states and

affirms as follows:

                   1.        I am the Chief Executive Officer of Paladin Management Group, LLC

(“Paladin”). I submit this declaration (the “Supplemental Declaration”) on behalf of Paladin in

further support of the motion (the “Motion”) [Docket 85]2 of the debtors and the debtors-in-

possession (the “Debtors”) in the above-captioned chapter 11 cases for an order authorizing the

Debtors to employ and retain Paladin to provide the Debtors a Chief Restructuring Officer and

Additional Personnel, effective as of the Petition Date, pursuant to 11 U.S.C. §§ 105(a) and

363(b). This Supplemental Declaration is intended to supplement the declaration I submitted


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11
cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_DE:228549.2 04420/001
with the Motion (the “Original Declaration”). Unless otherwise stated herein, the information

contained in the Original Declaration remains true and correct.

                                        Paladin’s Disinterestedness

                 2.          In connection with its proposed retention by the Debtors in these chapter

11 cases, Paladin undertook to determine whether it had any conflicts or other relationships that

might cause it not to be disinterested or to hold or represent an interest adverse to the Debtors.

Paladin reviewed its connections with certain individuals and entities that may be parties in

interest in these chapter 11 cases that were reasonably made known to Paladin by the Debtors.

Such parties were listed on Schedule 1 attached to the Original Declaration (such parties, the

“Potential Parties in Interest”).

                 3.          Specifically, Paladin distributed the Potential Parties in Interest list to

each of its employees, members, and contractors who have any interaction with the Debtors’

cases or access to the Debtors’ related information, with the following instructions:

        “Please review carefully and let us know if you have any prior or parallel
        connections with any of the parties listed here. For purposes of this exercise, you
        should report any current or prior engagements, relationships (professional or
        personal), or representations. If you are aware of any principals at any of these
        parties who themselves have prior connections with you or the firm, please also
        include that.”

                 4.          As the result of this review, the following potential connections were

produced:
                     Kirkland & Ellis LLP – Lance Miller is a contractor with Paladin who
                      is working on the Debtors’ cases. From May 2008 through June 2009,
                      Mr. Miller was an associate with the firm of Kirkland & Ellis LLP in
                      its restructuring group. During that time, he did not do any work with
                      respect to the Debtors, but some of his work may have involved
                      Cerberus Business Finance or several of its affiliates in matters
                      unrelated to the Debtors’ cases.


DOCS_DE:228549.2 04420/001                            2
                      KTBS Law LLP – While at a prior firm, Scott Avilla and Allen Soong,
                       principals of Paladin, were engaged by KTBS Law LLP as financial
                       advisors to Cerberus in connection with an engagement unrelated to
                       the Debtors.

                      Material Vendors – From time to time, various members of Paladin
                       may have worked on cases that involved creditors who are listed on
                       the material vendors portion of the Potential Parties in Interest list.
                       Among other things, in the past year, Lance Miller served as Chief
                       Restructuring Officer for a company where Ultimate Software, one of
                       the Debtors’ material vendors, was a material creditor; that
                       engagement did not involve litigation with or directly adverse matters
                       with respect to Ultimate Software.

                 5.          To the best of my knowledge and belief, Paladin has not represented any

Potential Parties in Interest in connection with matters relating to the Debtors, their estates,

assets, or businesses and will not represent other entities which are creditors of, or have other

relationships to, the Debtors in matters relating to these chapter 11 cases.

                 6.          It is Paladin’s policy and intent to update and expand its ongoing

relationship search for additional parties in interest in an expedient manner. If any new material

relevant facts or relationships are discovered or arise, Paladin will promptly file a supplemental

declaration.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


Dated: May 6, 2020                               /s/ T. Scott Avila
                                                 T. Scott Avila




DOCS_DE:228549.2 04420/001                          3
